Citation Nr: 1144035	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-49 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder manifested by depression.

4.  Entitlement to service connection for numbness and tingling of the left leg.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a hearing before the Board.  His representative raised the issues of entitlement to an increased rating for service-connected total left knee replacement and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As these issues have not been developed for appellate review, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

By the decision below, a previously denied claim of service connection for a left hip disability is reopened.  The underlying claim of service connection and the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  By an August 2003 rating decision, the RO denied a claim of service connection for a left hip disability.  The Veteran did not appeal the denial in an adequate manner.

2.  Evidence received since the RO's August 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision, which denied the Veteran's claim of service connection for a left hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.27, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left hip disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for a left hip disability in January 2003.  By an August 2003 rating decision, the RO denied the claim.  Later that month, the Veteran was notified of the decision and informed of his appellate rights.  In June 2004, the Veteran submitted a statement indicating that he felt the decision was wrong.  Later in June 2004, the RO notified the Veteran that it was not accepting the June 2004 statement as a notice of disagreement (NOD) until he clearly identified the issues with which he disagreed.  The Board notes that a statement is not considered to be a NOD if the RO asks for clarification and receives no response.  See 38 C.F.R. § 19.26 (2011).  Additionally, whether a statement constitutes an adequate NOD is an appealable issue.  See 38 C.F.R. § 19.27 (2011).  The Veteran did not respond to the June 2004 with clarification and he did not appeal the RO's determination that his statement was not an adequate NOD.  Thus, the RO's August 2003 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

In June 2007, the Veteran filed another claim of service connection for a left hip disability.  Even though the previous denial was final, the RO appeared to treat the claim as a new claim rather than a claim to reopen.  The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the August 2003 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the August 2003 decision included:  service treatment records; treatment records and examination reports from the VA Medical Centers (VAMCs) in Tampa, Florida, and Charleston, South Carolina, dated from August 1980 to July 2003; private treatment records from the Savannah Wellness Center, dated in December 1992; and statements from the Veteran.

In the August 2003 decision, the RO considered the evidence and noted that the Veteran's service treatment records were negative for treatment for, or a diagnosis of, a left hip disability during service.  Additionally, the RO conceded that the post-service treatment records showed complaints of hip pain.  However, it was determined that the Veteran did not have a left hip disability that began in military service or was caused by some event or experience in service.

New evidence added to the record since the August 2003 decision includes:  treatment records and examination reports from the Tampa VAMC, dated from June 2003 to September 2009; records from the Social Security Administration consisting primarily of VA treatment records; and statements and hearing testimony from the Veteran.

A review of the new evidence reveals that the Veteran is setting forth a new theory of entitlement that was not considered by the RO in the August 2003 decision.  He contends that he developed a left hip disability as a result of his service-connected left knee disability.  The left knee disability was previously characterized as a meniscectomy and a reconstruction.  It is now characterized as a total knee replacement.  Specifically, the Veteran maintains that his left knee disability caused him to have an altered gait, which in turn led to the onset of left hip pain and a disability.  Thus, he primarily believes that service connection is warranted on a secondary basis.

The new evidence includes statements and hearing testimony from the Veteran.  As noted previously, he states that he began to experience left hip pain as a result of his service-connected left knee disability.  For purposes of the new and material analysis, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 512-13.  Additionally, a February 2008 VA physical therapy note indicates that the Veteran's left knee contracture contributed to gait deviation.  Thus, there is some medical evidence supportive of his theory involving an altered gait.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because it pertains to a possible connection between the Veteran's service-connected left knee disability and a left hip disability.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a left hip disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.



ORDER

The Veteran's claim of service connection for a left hip disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds it necessary to remand the reopened claim of service connection for a left hip disability, as well as the claims of service connection for a back disability and an acquired psychiatric disorder, to the AOJ for additional development.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

In June 2008, the Veteran underwent VA examination in conjunction with his left hip claim.  X-rays showed degenerative joint disease in the sacroiliac joints and the hips.  The examiner gave the opinion that the Veteran's left hip condition was not caused by his service-connected total left knee replacement.

The Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the VA examiner provided an opinion as to a possible causative link between the Veteran's left hip disability and service-connected left knee disability, an opinion was not provided as to the possibility that the Veteran's service-connected left total knee replacement has aggravated a left hip disability.  That is, the question of whether the left knee disability has made a left hip disability chronically worse was not answered.   See 38 C.F.R. § 3.310(b).  Therefore, the opinion was not wholly adequate in that regard and the claim must be remanded for another examination and opinion.  Moreover, the examiner's opinion as to secondary causation was somewhat conclusory and did not contain full reasoning for the conclusion that the Veteran's left knee disability did not cause a left hip disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran's theory of entitlement based on an altered gait must be addressed.

In addition, the prospective examiner should provide an opinion as to whether the Veteran has a left hip disability that is related to his military service.  The theory of direct service connection was not addressed by the VA examiner.  Although the service treatment records are negative for complaints involving the left hip (there are documented right hip complaints) and the Veteran does not even assert that he had an in-service injury to the left hip, the post-service medical records show treatment for left hip pain as early as August 1980.  He was seen at the Tampa VAMC at that time primarily for left knee pain, but left hip pain was also noted.  Because service connection may be warranted for arthritis even if it was not incurred in service if it manifests to a compensable degree within one year of separation, the examiner should comment on whether the problems with the left hip in August 1980 constituted arthritis of the left hip.

In regards to the claim of service connection for a back disability, the June 2008 VA examiner gave a similar opinion regarding a possible secondary link to the Veteran's left knee disability.  The examiner stated that the Veteran's back condition was not caused by his service-connected total left knee replacement.  Because an opinion was not provided as to the possibility that the Veteran's service-connected left total knee replacement has aggravated a back disability, the claim must be remanded for another examination and opinion.  See Barr, 21 Vet. App. at 311-12.  Moreover, as with the left hip claim, the examiner's opinion as to secondary causation was somewhat conclusory and did not contain full reasoning for the conclusion that the Veteran's left knee disability did not cause a back disability.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran's theory of entitlement based on an altered gait must be addressed.

In addition, the prospective examiner should provide an opinion as to whether the Veteran has a back disability that is related to his military service.  The theory of direct service connection was not addressed by the VA examiner.  Although the Veteran does not recall experiencing a specific injury during military service, the service treatment records document complaints of back pain.  In July 1977, the Veteran complained of back pain that had lasted for one month without an injury.  Back pain was again documented in August 1977.  In March 1978, the Veteran was seen for back pain and a physical examination was within normal limits.  The assessment was a questionable muscle strain.  Therefore, the examiner should comment on whether the Veteran has a back disability attributable to his military service with consideration of the documented in-service complaints of back pain.

With respect to the claim of service connection for an acquired psychiatric disorder manifested by depression, the Veteran asserts that he has depression as a result of his service-connected total left knee replacement.  VA treatment records show treatment for depression and major depressive disorder as early as April 2008.  VA psychiatric examinations were conducted in June 2008 and September 2009.  Significantly, two different VA psychologists determined that the Veteran did not meet the criteria for a diagnosis of any Axis I psychiatric disorder under DSM-IV.  See 38 C.F.R. § 4.125(a) (2011) (requiring a diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).

Although the two VA examiners concluded that the Veteran does not have a psychiatric disorder, neither one provided any meaningful rationale that reconciled the conclusion with the VA treatment records that show treatment for depression.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Additionally, although no VA treatment records dated subsequent to June 2008 are in the claims file, the Veteran's representative indicated at the hearing that VA records continue to show treatment for depression in 2010 and 2011.  Thus, the claim must be remanded for another VA psychiatric examination to determine whether the Veteran actually meets the criteria for a DSM-IV diagnosis.  If not, the prospective examiner must reconcile the VA treatment records that show treatment for depression.  If so, an opinion must be provided as to whether the Veteran has an acquired psychiatric disorder that was caused by, or aggravated by, his service-connected left knee disability.

At the hearing, the Veteran's representative stated that the Veteran has received treatment for all his disabilities primarily through the VA system.  It was indicated that the treatment has been provided by the Charleston and Tampa VAMCs, as well as the outpatient clinic in Savannah, Georgia, since 1980.  While many VA records dated since 1980 are presently associated with the claims file, the AOJ should take action to ensure that all of the Veteran's available VA records not already in the claims file are obtained.  This should include a request for updated records from the Tampa VAMC.

At the August 2011 hearing, the Veteran's representative indicted that a claim of service connection for numbness and tingling of the left leg may also be on appeal.  The July 2008 rating decision included a denial of that claim.  In August 2008, the Veteran submitted his NOD with the decision.  Although he did not explicitly reference the left leg claim, he expressly stated that he was disagreeing with the July 2008 rating decision.  Therefore, the statement is also construed as a NOD with the denial of the claim of service connection for numbness and tingling of the left leg.  See 38 C.F.R. § 20.201 (2011).

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the claim of service connection for numbness and tingling of the left leg.  Therefore, the issuance of a SOC is required regarding that claim.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to service connection for numbness and tingling of the left leg.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Obtain the Veteran's more recent treatment records (since June 2008) from the Tampa VAMC and associate the records with the claims folder.  Also, obtain his VA treatment records dated since 1980 from the Charleston, Savannah, and Tampa facilities that are not already associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination of his left hip and back.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should provide an opinion, based on a thorough review of the evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left hip disability and/or a back disability that was caused by or aggravated by his service-connected left total knee replacement.  The Veteran's theory of an altered gait must be addressed.  If the examiner finds that Veteran's left knee disability has an effect on his left hip and/or back disability, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left hip and/or back disability.  If a baseline is established, the examiner should comment on how much the left hip and/or back disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left hip and/or back disability that is attributable to his active military service.  Consideration should be given to the documented in-service complaints of back pain.

Lastly, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had arthritis of the left hip within one year of his separation from active military service (May 2, 1980).  The examiner should comment on whether the problems with the left hip in August 1980 constituted arthritis of the left hip.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Also, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of any Axis I acquired psychiatric disorder.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If no diagnosis is identified, the examiner must reconcile the VA treatment records that show treatment for depression.  

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that was caused by or aggravated by his service-connected left total knee replacement.  If the examiner finds that Veteran's left knee disability has an effect on an acquired psychiatric disorder, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any acquired psychiatric disorder.  If a baseline is established, the examiner should comment on how much the acquired psychiatric disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that is attributable to his active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues of entitlement to service connection for a left hip disability, a back disability, and an acquired psychiatric disorder.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


